Citation Nr: 0023160	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-42 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic right knee disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from March 1966 to July 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) August 1994 rating decision which 
granted service connection for left and right knee 
disabilities, assigning each a 10 percent rating.  

By rating decision in January 1996, the rating of each knee 
disability was increased from 10 to 20 percent.  The claims 
remain in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In April 1999, the case was remanded to the RO for additional 
development of the evidence.


FINDINGS OF FACT

1.  The veteran repeatedly failed to report for VA orthopedic 
examinations to evaluate the severity of impairment from his 
service-connected right and left knee disabilities.

2.  His service-connected right knee disability is associated 
with arthritis and is productive of reduced range of motion, 
muscle atrophy, crepitus, and intermittent pain and swelling; 
the available evidence does not indicate that the disability 
is productive of more than "moderate" knee impairment.

3.  His service-connected left knee disability is associated 
with arthritis, reduced range of motion, and intermittent 
pain and swelling; the available evidence does not indicate 
that the disability is associated with rheumatoid arthritis 
as an active process, or that it results in more than 
"moderate" knee impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for separate 10 and 20 percent 
ratings for right knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655(b), 4.40, 4.45, 
4.59, Diagnostic Codes 5003, 5010, 5257 (1999).

2.  The schedular criteria for separate 10 and 20 percent 
ratings for left knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655(b), 4.40, 4.45, 
4.59, Diagnostic Codes 5003, 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of ratings in excess of 20 percent for 
the service-connected right and left knee disabilities are 
well grounded, Murphy v. Derwinski, 1 Vet. App. 78 (1990), as 
they stem from the ratings assigned by the RO following a 
grant of service connection.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  As the claims are well grounded, VA has a 
duty to assist in developing evidence pertinent to the 
claims.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all relevant facts have been properly developed, and that the 
duty to assist has been satisfied.  

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (1999).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Where there is a well-grounded claim for disability 
compensation but medical evidence accompanying the claim is 
not adequate for rating purposes, a VA examination will be 
authorized.  A veteran for whom an examination has been 
scheduled is required to report for the examination.  
38 C.F.R. § 3.326(a) (1999).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of this section 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  
38 C.F.R. § 3.655(a).  When the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).

Service connection for right and left knee disabilities was 
granted by RO rating decision in August 1994, and the 
disability of each knee was assigned a 10 percent rating.  
That decision was based on the veteran's service medical 
records documenting in-service treatment for symptoms and 
impairment involving the knees (including showing of elevated 
uric acid), and post-service clinical evidence diagnosing 
chronic knee disabilities including arthritis.  

On VA medical examination in October 1993, the veteran 
reported experiencing pain and functional impairment 
involving both knees.  On examination, there was right knee 
crepitus, but passive motion of each knee was not associated 
with creaking or grating; there was no evidence of swelling, 
redness, or "other abnormality" of either knee; Drawer and 
Lachman's sign tests were negative, bilaterally, and there 
was no evidence of instability; range of motion of the right 
knee lacked 20 degrees of full extension, and flexion was to 
140 degrees; the left knee lacked 10 degrees of full 
extension and flexed to 145 degrees.  X-ray study of the 
knees showed osteoarthritis.  Osteochondritis dissecans and 
degenerative arthritis, bilaterally, were diagnosed.

Medical records from the Naval Hospital from June 1992 to 
June 1995 document intermittent treatment for the veteran's 
service-connected bilateral knee disabilities (including 
degenerative arthritis involving both knees) as manifested by 
pain, swelling, and reduced motion.  In October 1994, right 
knee arthroscopy and debridement were performed; post-
operatively, right knee osteoarthritis was diagnosed and, on 
medical examination prior to the surgery, mild quadriceps 
muscle atrophy, mild effusion, and crepitus on the right were 
noted.  In June 1995, left knee arthroscopic debridement was 
performed and, post-operatively, left knee osteoarthritis was 
diagnosed.  

Based on the foregoing medical evidence and the veteran's 
report of subjectively perceived functional impairment 
relative to his bilateral knee disabilities, by RO rating 
decision in January 1996, the rating of each knee disability 
was increased from 10 to 20 percent. 

The record indicates that the veteran was scheduled to 
undergo a VA orthopedic examination on July 20, 1998, but a 
July 24, 1998 report of telephonic contact with him indicates 
that he was out of town on July 20 and was unable to report 
for his orthopedic examination; he requested another 
opportunity to undergo VA orthopedic examination.

An October 22, 1998 computer-generated printout indicates 
that the veteran failed to report for VA orthopedic 
examination scheduled for October 14, 1998.  An October 22, 
1998 letter from the Loma Linda VA Medical Center (MC), 
mailed to his address of record, reveals that he was informed 
of the time and place of his orthopedic examination scheduled 
for October 14, 1998; he was also requested to call the VAMC 
if he were unable to keep his appointment.  As the 
aforementioned indicates that the veteran may have been 
informed of the time and place of his VA orthopedic 
examination in October 1998 after the date on which it was to 
take place, his increased rating claims were remanded by the 
Board in April 1999; the RO was requested to afford him one 
more opportunity to report for VA orthopedic examination to 
determine the severity of impairment from the service-
connected disabilities of each knee (addressing 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a and DeLuca v. Brown, 
8 Vet. App. 202 (1995)), to inform him of the duty to report 
for VA medical examination, and of the consequences of 
failing to report therefor.

By June 3, 1999 letter mailed to his address of record, the 
veteran was informed that soon he would be scheduled for VA 
medical examination, of the importance of reporting for the 
examination, and the of consequences of his failure to 
cooperate in the development of his claims.  By June 14, 1999 
letter, he was notified of the time and location of the VA 
examination, scheduled for June 21, 1999.  A review of the 
record reveals that he failed to report for the 
aforementioned examination in June 1999, but (undated and 
unsigned) hand-written notes on the June 14, 1999 letter 
indicate that he was out of state (presumably at the time 
when he was scheduled to undergo the VA medical examination 
in June 1999), that he traveled extensively on business, and 
that he did not know in advance when he would be available to 
attend a VA medical examination.  

Medical records from the Naval Hospital from June 1995 to 
June 1999 document, in pertinent part, intermittent treatment 
for the veteran's knee disabilities as manifested by pain, 
swelling, crepitus, stiffness, and impaired motion.  

An August 1999 report of telephonic contact with the veteran 
indicates that he canceled his VA medical examination, 
requesting to be scheduled for another medical examination 
between October 4, and October 13, 1999 (as he would be out 
of town until that time).

Thereafter, the veteran was afforded another opportunity to 
undergo VA orthopedic examination on February 23, 2000, but a 
review of the record indicates that he failed to report 
therefor (a letter informing him of the time and place of the 
examination was mailed to his address of record on February 
14, 2000).  Through his apparent lack of cooperation, 
repeated unavailability, and failure to attend VA medical 
examinations, as discussed above, the veteran effectively 
frustrated VA's attempt to satisfy the duty to assist under 
38 U.S.C.A. § 5107(a), see Olson v. Principi, 3 Vet. App. 480 
(1992), and his claims must be reviewed based on the 
available evidence of record.  See, 38 C.F.R. § 3.655(a), 
(b).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.

With regard to the rating of disabilities involving 
substantiated presence of degenerative or traumatic arthritis 
(Diagnostic Codes 5003 and 5010, respectively), Code 5003 
provides that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Codes 5200 et 
seq.), and that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the rating 
based on limitation of motion is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating for each 
major joint or group of minor joints affected by limitation 
of motion should be assigned; the 10 percent rating is not to 
be combined with, nor added to, Diagnostic Code 5003. 

38 C.F.R. § 4.71a provides that gout (Code 5017) is to be 
rated under Code 5002, rheumatoid (atrophic) arthritis.  Code 
5002 provides for a minimum 20 percent evaluation of 
rheumatoid arthritis as an active process.  Chronic residuals 
of rheumatoid arthritis, such as limitation of motion or 
ankylosis, are to be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where the limitation 
of motion of the specific joint is noncompensable, a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Currently, the veteran's service-connected right knee 
disability is rated under 38 C.F.R. § 4.71a, Codes 5010 and 
5257, arthritis and knee impairment (recurrent subluxation or 
lateral instability), respectively, and a 20 percent rating 
is assigned based on evidence of "moderate" recurrent 
subluxation or lateral instability of a knee.  Under Code 
5257, a maximum 30 percent rating may be assigned if knee 
impairment is "severe."

The service-connected left knee disability is rated under 
38 C.F.R. § 4.71a, Codes 5017 and 5257, gout and recurrent 
subluxation or lateral instability of a knee, respectively, 
and a 20 percent rating is assigned based on evidence of 
"moderate" impairment under Code 5257; as noted above, a 
maximum 30 percent rating may be assigned under Code 5257, if 
knee impairment is "severe."

As discussed above, this case was remanded by the Board in 
April 1999 for additional development of the evidence in 
accordance with pertinent law and regulations governing the 
rating of disabilities of the musculoskeletal system, as 
mandated by the U.S. Court of Veterans' Appeals in DeLuca, 
8 Vet. App. 202.  In particular, the Board found that 
evidence of record was insufficient to determine the severity 
of impairment from the veteran's knee disabilities upon 
consideration of his subjective complaints of pain, weakness, 
and functional impairment under 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Id., 8 Vet. App. at 206.  In addition, the available 
medical records showed that the most recent VA medical 
examination was performed in October 1993 (not fully 
addressing his subjective complaints of functional 
impairment), and that he underwent left and right knee 
surgeries subsequent to that examination.

As discussed above, numerous attempts to schedule the veteran 
for thorough contemporaneous VA orthopedic examination (to 
determine the severity of impairment from his knee 
disabilities) have been unsuccessful.  The available evidence 
of record indicates that he continues to experience bilateral 
knee impairment and symptoms including reduced motion, 
intermittent pain, swelling, instability, and right knee 
crepitus and mild muscle atrophy, requiring intermittent 
outpatient medical treatment.  At the time of the initial 
grant of service connection for left and right knee 
disabilities, the disability of each knee was assigned a 10 
percent rating but, as the available evidence showed that he 
underwent right knee surgery in October 1994, left knee 
surgery in June 1995, but continued to experience bilateral 
knee pain and functional impairment, the rating of each knee 
disability was increased by RO rating decision in January 
1996 from 10 to 20 percent (so as to reflect "moderate" 
impairment of each knee under Code 5257).  The available 
evidence currently of record, as discussed above, is simply 
inadequate to conclude that either the right or left knee 
disability is productive of severe impairment warranting 30 
percent ratings under Code 5257.

Nevertheless, the Board finds that the evidence supports 
separate 10 percent ratings for the veteran's service-
connected right and left knee disabilities based on the 
presence of arthritis.  Initially, it is noted that his left 
knee disability is currently rated based on the presence of 
gout (Code 5017); however, as the available clinical evidence 
of record does not reveal a diagnosis of gout, but clearly 
shows the presence of degenerative arthritis, his left knee 
disability is properly rated by Code 5003, degenerative 
arthritis (to rate the left knee disability under both Codes 
5003 and 5017, as discussed above, would violate the 
antipyramiding provision of 38 C.F.R. § 4.14).  As indicated 
above, a maximum rating of 10 percent may be assigned for 
arthritis of a joint where there is objective evidence of 
impairment of the range of motion but the impairment is 
noncompensable under the appropriate diagnostic codes (in 
this case Codes 5260 and 5261).  In this case, the available 
clinical evidence (including October 1993 VA medical 
examination report) shows that range of motion of each knee 
is impaired, but the impairment is noncompensable under 
either Code 5260 or 5261.  See 38 C.F.R. § 4.71, Plate II 
(1999).  Thus, 10 percent ratings for right and left knee 
arthritis are warranted in addition to the currently assigned 
20 percent ratings under Code 5257.

The clinical evidence of record, as discussed above, does not 
reveal the presence of fracture of the surgical neck of 
either the right or left femur, ankylosis of either knee, or 
nonunion of the tibia and fibula with loose motion requiring 
knee brace.  An evaluation of the veteran's service-connected 
right or left knee disabilities under Codes 5255, 5256 or 
5262, respectively, is therefore not for application in this 
case.

By April 1999 remand, the Board requested the RO to consider 
application of 38 C.F.R. § 3.321(b)(1) to the veteran's 
increased rating claims.  However, as the veteran failed to 
undergo contemporaneous VA medical examination and the 
available evidence does not suggest exceptional or unusual 
disability picture, the RO concluded that the April 1999 
remand questions had been adequately addressed.  The Board is 
cognizant of the holding in Stegall v. West, 11 Vet. App. 268 
(1998), that a remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders; however, the Board believes that its April 1999 
remand was fully satisfied under the circumstances in this 
case as applicability of 38 C.F.R. § 3.321(b)(1) is not 
evident.


ORDER

Separate disability ratings of 10 and 20 percent are granted 
for the veteran's right knee disability, subject to the law 
and regulations governing the payment of monetary awards.

Separate disability ratings of 10 and 20 percent are granted 
for the veteran's left knee disability, subject to the law 
and regulations governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

